 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,           )                 Case No.: 2:13-cr-00141-JAD-VCF
                                         )
 4               Plaintiff,              )
                                         )
 5   vs.                                 )                 ORDER
                                         )
 6   ARQUARIUS ROBERTSON,                )                            ECF No. 245
                                         )
 7               Defendant.              )
     ___________________________________ )
 8
            Based on the Stipulation of the parties, the resentencing hearing in this matter is hereby
 9
     continued. The ends of justice served by granting said continuance outweigh the best interest of
10
     the public and the defendant in a speedy sentencing, since the failure to grant said continuance
11
     would be likely to result in a miscarriage of justice, and would deny the parties herein sufficient
12
     time and the opportunity within which to be able to effectively and thoroughly prepare for
13
     sentencing, taking into account the exercise of due diligence.
14
            IT IS HEREBY ORDERED that the resentencing in the above-captioned matter that had
15
     been scheduled for February 10, 2020, at 9:00 a.m., be vacated and continued to March 3, 2020,
16
     at 9:00
        10:00a.m.
               a.m.
17
                   1/31/2020
            DATED: __________________
18
19
                                                           _________________________________
20                                                         JENNIFER A. DORSEY
                                                           United States District Judge
21
22
23
24
25
26
27
28                                                    4
